Stock Purchase Agreement

    THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made effective as of the
7th day of August, 2006, by and among Eric Lung (being herien referred to as the
"Seller"), Paracap Corporation, a Nevada corporation ("Paracap") and Justin
Laniec (being herein referred to as the "Purchaser").

Preliminary Statements

    A.    Seller is an individual owning an aggregate of 5,000,000 shares of
common stock of Paracap (the "Common Stock").

    B.    Seller desire to sell the Common Stock to Purchaser, and Purchaser
desires to purchase the Common Stock from Seller, on the terms, provisions and
conditions set forth herein.

           NOW,     THEREFORE, in consideration of the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and Purchaser do hereby
agree as follows:

    ARTICLE I

Purchase and Sale of the Common Stock

    Section 1.01.    Purchase and Sale.    On the Closing Date and upon the
terms and subject to the conditions set forth herein, the Seller shall deliver
5,000,000 shares of Paracap Common Stock to the Purchaser free and clear of all
liens, and Purchaser shall purchase the Common Stock from the Seller in
accordance with Section 1.02 below.

    Section 1.02.    Purchase Price.    The purchase price (the "Purchase
Price") for the Common Stock is $20,000.00

    Section 1.03.    Time and Place of Closing.    Subject to the satisfaction
or wavier of the conditions herein, the closing (the "Closing") of the
transactions contemplated by this Agreement shall take place on or before August
7, 2006 or at such time, date or places as Seller and Purchaser may agree.

    Section 1.04.    Delivery of the Common Stock;    Payment of Purchase Price.
At Closing:    (a) the Seller shall deliver to the Purchaser the certificate(s)
representing the Common Stock, duly endorsed in blank or accompanied by stock
powers duly endorsed in blank, with all taxes attributed to the transfer and
sale of the Common Stock paid by the Seller;    and (b) the Purchaser shall
deliver to the Seller Purchase Price in accordance with Selection 1.02.

ARTICLE II

Representations and Warranties of Seller and Brownsville

    Subject to all of the terms, conditions and provisions of this Agreement,
the Sellers and Brownsville hereby represent and warrant to Purchaser, as of the
date hereof and as of the Closing, as follows:

    Section 2.01.    Organization and Qualification. Paracap is a Nevada
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. Paracap has all requisite power and authority, corporate
or otherwise, to own, lease and operate its assets and properties and to carry
on its business as now being conducted. Paracap does not have any subsidiaries
or predecessor corporations.

    Section 2.02.    Capitalization of Paracap;    Title to the Common Stock.
There are 75,000,000 shares of common stock authorized of Paracap, of which
approximately 13,470,000 shares of common stock are issued and outstanding,
$0.001 par value per share. All of the outstanding shares of common stock have
been duly authorized and validly issued, are fully paid and non assessable and
are free of preemptive rights. The Common Stock transferred by the Seller to
Purchaser will be free and clear of liens. There are no outstanding or
authorized subscriptions, options, warrants, calls, rights or other similar
contracts, including rights of conversions or exchange under any outstanding
debt or equity security or other contract, to which any of the Common Stock will
be subject or obligating the Seller and/or Paracap to issue, deliver or sell, or
cause to be issued, delivered or sold, any other shares of capital stock of
Paracap or any other debt or equity securities convertible into or evidencing
the right to subscribe for any such shares of capital stock or obligations the
Seller and/or Paracap to grant, extend or enter into any such contract. There
are no voting, trusts, proxies or other contracts to which the Seller and/or
Paracap are a party or are bound with respect to the voting of any shares of
capital stock of Paracap. The Seller has full legal rights to sell, assign and
transfer the Common Stock and delivery to Purchaser of a certificate or
certificates representing the Common Stock, transfer good and indefeasible title
to the Common Stock to purchaser, free and clear of liens.

    Section 2.03.    Authority.    The Seller has all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby. The Seller and
Paracap have duly and validly executed and delivered this Agreement and will, on
or prior to the Closing, execute, such other documents as may be required
hereunder and, assuming the due authorization, execution and delivery of this
Agreement by the parties hereto and thereto, this Agreement constitutes, the
legal, valid and binding obligation of the Seller and Paracap, as applicable,
enforceable against the Seller and Paracap, as applicable, in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and general equitable principles.

    Section 2.04.    No Conflict.    The execution and delivery by the Seller
and Paracap of this Agreement and the consummation of the transactions
contemplated hereby and thereby, do not and will not, by the lapse of time, the
giving of notice or otherwise:    (a) constitute a violation of any law;    (b)
constitute a breach or violation of any provision contained in the Articles of
Incorporation or Bylaws of Paracap;    (c) constitute a breach of any provision
contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which the Seller and/or Paracap are a party;    or    (d) result in
or require the creation of any lien upon the Common Stock.

    Section 2.05.    Consents and Approvals.    No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Seller and/or Paracap of this Agreement or the consummation of the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.

    Section 2.06.    Litigation.    There are no claims pending or, to the
knowledge of the Seller and Paracap, threatened against or affecting Paracap or
any of its assets and properties before or by any governmental authority or any
other person. The Seller and Paracap have no knowledge of the basis for any
claim, which alone or in the aggregate:    (a) could reasonably be expected to
result in any liability with respect to Paracap;    or    (b) seeks to restrain
or enjoy the execution and delivery of this Agreement or the consummation of any
of the transactions contemplated hereby or thereby. There are no stipulations or
awards against Paracap or any of its assets and properties.

    Section 2.07.    Brokers, Finders and Financial Advisors.    No broker,
finder or financial advisor has acted for Seller in connection with this
Agreement or the transactions contemplated hereby or thereby, and no broker,
finder or financial advisor is entitled to any broker's, finder's or financial
advisor's fee or other commission in respect thereof based in any war on any
contract with Seller. 

    Section 2.08.    Disclosure.    The schedules, documents, exhibits, reports,
certificates and other written statements and information furnished by or on
behalf of the Seller and/or Paracap to the Purchaser do not contain any material
misstatement of fact or, to the knowledge of Seller and Paracap, omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. Seller
and Paracap have not withheld any fact known to them which has or is reasonably
likely to have a material adverse effect with respect to Paracap.

    Section 2.09.    Ownership.    The Seller represents and warrants that
Seller owns 5,000,000 shares of common stock of Paracap that are subject to this
Agreement.

ARTICLE III

        Representations and Warranties of Purchaser

    Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:

    Section 3.01.    Authority.    Purchaser has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. Purchaser has duly and validly
executed and delivered this Agreement and, assuming the due authorization,
execution and delivery of this Agreement by the other parties hereto and
thereto, this Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser on accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and general equitable principles.

    Section 3.02.    No Conflict.    The execution and delivery by Purchaser of
this Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:    (a) constitute a violation of any law;    or    (b) constitute a
breach of any provision contained in, or a default under, any governmental
approval, any writ, injunction, order, judgment or decree of any governmental
authority or any contract to which Purchaser is a party or by which Purchaser is
bound or affected.

    Section 3.03.     Consents and Approvals.    No governmental approvals and
no notifications, filings or registrations to or with any governmental authority
or any other person is or will be necessary for the valid execution and delivery
by Purchaser of this Agreement and the closing documents to which it is a party,
or the consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.

    Section 3.04.    Litigation.    There are no claims pending or, to the
knowledge of Purchaser, threatened, and Purchaser has no knowledge of the basis
for any claim, which either alone or in the aggregate, seeks to restrain or
enjoin the execution and delivery of this Agreement or the consummation of any
of the transactions contemplated hereby or thereby. There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Purchaser which prohibits or restricts, or could reasonably be expected to
result in any delay of, the consummation of the transaction contemplated by this
Agreement. 

    Section 3.05.    Brokers, Finders and Financial Advisors.    No broker,
finder or financial advisor has acted for Purchaser in connection with this
Agreement or the transactions contemplated hereby or thereby, and no broker,
finder or financial advisor is entitled to any broker's, finder's or financial
advisor's fee or other commission in respect thereof based in any way on any
contract with Purchaser.

ARTICLE IV

Covenants

    Section 4.01.    Further Assurances.    Seller, Paracap and Purchaser agree
that, from time to time, whether before, at or after the Closing, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents    (a) as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this
Agreement;    or    (b) to effect or evidence the transfer to the Purchaser of
the Common Stock held by or in the name of the Seller.

    Section 4.02.    Conduct of Business.    Except as otherwise contemplated by
this Agreement, after the date hereof and prior to the Closing or earlier
termination of this Agreement, unless Purchaser shall otherwise agree in
writing, Paracap shall

                (a)    not take or perform any act or refrain from taking or
performing any act which would have resulted in a breach of the representations
and warranties set forth in Article II;

                (b)    not enter into any agreement, or extend an existing
agreement that will survive after the Closing;

                (c)    not sell, pledge, lease, license or otherwise transfer
and of their assets or properties or make any payments or distributions to
Paracap or any of its affiliates; and

                (d)    not make any payments or distributions of assets or
properties to Paracap or its shareholders.

Prior to the Closing, Paracap shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision of its
operations.

    Section 4.03.    Public Announcements.    Except as required by law, without
the prior written approval of the other party, neither Seller, Paracap nor
Purchaser will issue, or permit any agent or affiliate thereof to issue, any
press release or any public statement or announcement with respect to this
Agreement or the transactions contemplated hereby and thereby.

    ARTICLE V

Conditions

    Section 5.01.    Conditions to Obligations of each of the Parties.    The
respective obligations of each party to consummate the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the Closing of the
following conditions:    (a) no preliminary or permanent injunction or other
order, decree or ruling which prevents the consummation of the transactions
contemplated by this Agreement shall have been issued and remain in effect;   
(b) no claim shall have been asserted, threatened or commenced and no law shall
have been  enacted, promulgated or issued which would reasonably be expected
to    (i) prohibit the Purchaser of, payment for or retention of the Common
Stock by Purchaser or the consummation of the transactions contemplated by this
Agreement or    (ii) make the consummation of any such transactions illegal;
and    (c) all approvals legally required for the consummation of the
transactions contemplated by this Agreement shall have been obtained and be in
full force and effect at the Closing.

    Section 5.02.    Conditions to Obligations of Seller.    The obligations of
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing Date of the following additional
conditions, except as Seller may waive in writing:    (a) Purchaser shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be compiled with and performed on or prior to Closing;    and    (b)
the representations and warranties of Purchaser in this Agreement shall have
been true and correct on the date hereof or hereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.

    Section 5.03.    Conditions to Obligations of Purchaser.    The obligations
of Purchasers to consummate the transactions contemplated hereby shall be
subject to the fulfillment at or prior to Closing of the following additional
conditions, except as Purchaser may waive in writing:    (a) the Seller and
Paracap shall have complied with and preformed in all material respects all of
the terms, covenants, agreements and conditions contained in this Agreement
which are required to be complied with and preformed on or prior to Closing;   
and (b) the representations and warranties of Seller and Paracap in this
Agreement shall have been true and correct on the date hereof or thereof, as
applicable, and such representations and warranties shall be true and correct on
and at the Closing (except those, if any, expressly stated to be true and
correct at an earlier date), with the came force and effects as though such
representations and warranties had been made on and at the Closing.

ARTICLE VI

Indemnification

    Section 6.01.    Indemnification of Seller.    Subject to the terms and
conditions of this Article VI, Purchaser agrees to indemnify, defend and hold
harmless Seller, from and against any and all claims, liabilities and losses
which may be imposed on, incurred by or asserted against, arising out of or
resulting from, directly or indirectly:

                (a)    the inaccuracy of any representations or breach of any
warranty of Purchaser contained in or made pursuant to this Agreement which was
not disclosed to Seller in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Seller with
respect to conditions to Closing in Section 5.02;

                (b)    the breach of any covenant or agreement of Purchaser
contained in this Agreement;    or

                (c)    any claim to fees or costs for alleged services by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of Purchaser in connection with this Agreement;

provided, however, that Purchaser shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Seller, of any
of its obligations under this Agreement or from Seller's gross negligence, fraud
or willful misconduct.

    Section 6.02.    Indemnification of Purchaser.    Subject to the terms and
conditions of this Article VI, from and after the Closing, Seller, agrees to
indemnify, defend and hold harmless the Purchaser, its respective affiliates,
its respective present and former directors, officers, shareholders, employees
and agents and its respective heirs, executors, administrators, successors and
assigns (the "Purchaser Indemnified Persons"), from and against any and all
claims, liabilities and losses which may be imposed on, incurred by or asserted
against any Purchaser Indemnified Person, arising out of or resulting from,
directly or indirectly:

                (a)    the inaccuracy of any representations or breach of any
warranty of the Seller or Paracap contained in or made pursuant to this
Agreement which was not disclosure to Purchaser in writing prior to the Closing;
provided that no such notification shall be deemed to waive or abrogate any
right of Purchaser with respect to conditions to Closing in Section 5.03;

                (b)    the breach of any covenant or agreement of Seller or
Paracap contained in this Agreement;

                (c)    the conduct of the business of Paracap prior to the
Closing; or

                (d)    any claim to fees or costs for alleged services rendered
by a broker, agent, finder or other person claiming to act in a similar capacity
at the request of the Seller in connection with this Agreement;

provided, however, that Seller and Paracap shall not be liable for any portion
of any claims, liabilities or losses resulting from a material breach by
Purchaser of its obligations under this Agreement or from a Purchaser
Indemnified Person's grass negligence, fraud or willful misconduct.

ARTICLE VII

Miscellaneous

    Section 7.01.    Notices.    Any and all notices, requests or other
communications hereunder shall be given in writing and delivered by:    (a)
regular, overnight or registered or certified mail (return receipt requested),
with first class postage prepaid;    (b) hand delivery;    (c) facsimile
transmission;    or    (d) overnight courier service, to the parties at the
following address or facsimile numbers:

                (i)    if to Seller, to:            Eric Lung

                                                        5525 West Boulevard

                                                        Suite #443

                                                        Vancouver, B.C.

                (ii)    if to Purchaser, to :    Justin Laniec

                                                        3042 Euclid Avenue

                                                        Vancouver, B.C.

or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.01. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given:    (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails;    (B) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt;    and (D) in the
case of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
given or addressed as aforesaid.

    Section 7.02.    Benefit and Burden.    This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their successors
and permitted assigns.

    Section 7.03.    No Third Party Rights.    Nothing in this Agreement shall
be deemed to create any right in any creditor or other person not a party hereto
(other than the Purchaser Indemnified Persons) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (other than the Purchaser Indemnified Persons).

    Section 7.04.    Amendments and Waiver.    No amendment, modification,
restatement or supplement of this Agreement shall be valid unless the same is in
writing and signed by the parties hereto. No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party against whom
that waiver is sought to be enforced.

    Section 7.05.    Assignments.    Purchaser cannot assign any of its rights,
interests and obligations under this Agreement.

    Section 7.06.    Counterparts.    This Agreement may be executed in
counterparts and by the different parties in separate counterparts, each of
which when so executed shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

    Section 7.07.    Captions and Headings.    The captions and headings
contained in this Agreement are inserted and included solely for convenience and
shall not be considered or given any effect in construing the provisions hereof
if any question of intent should arise. 

    Section 7.08.    Construction.    The parties acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.

    Section 7.09.    Severability.    Should any clause, sentence paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as of such stricken part or
parts had never been included herein.

    Section 7.10.    Remedies.    The parties agree that the covenants and
obligations contained in this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms hereof or thereof
would cause irreparable injury in an amount which would be impossible to
estimate or determine and for which any remedy at law would be inadequate. As
such, the parties agree that if either party fails or refuses to fulfill any of
its obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other  party shall have
the remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
party might be entitled.

    Section 7.11.    Applicable Law.    THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAW PRINCIPLES THEREOF.

    Section 7.12.    Submission to Jurisdiction.    Each of the parties
hereby:    (a) irrevocably submits to the non-exclusive personal jurisdiction of
any Ontario court, over any claim arising out of or relating to this Agreement
and irrevocably agrees that all such claims may be heard and determined in such
Ontario court;    and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Ontario court.

    Section 7.13.    Expenses;    Prevailing Party Costs.    The Seller,
Paracap, and Purchaser shall pay their own expenses incident to this Agreement
and the transactions contemplated hereby and thereby, including all legal and
accounting fees and disbursements, and Seller shall be solely liable for any and
all expenses of the Seller and/or Paracap which are incident to this Agreement
and the transactions contemplated hereby and thereby (other than customary
general, administrative and overhead expenses incurred in the ordinary course of
business). Notwithstanding anything contained herein or therein to the contrary,
if any party commences an action against another party to enforce any of the
terms, covenants, conditions or provisions of this Agreement, or because of a
breach by a party of its obligation under this Agreement, the prevailing party
in any such action shall be entitled to recover its losses, including reasonable
attorneys' fees, incurred in connection with the prosecution or defense of such
action, form the losing party.

    Section 7.14.    Entire Agreement.    This Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties and representations
among the parties with respect to the transactions contemplated hereby and
thereby, and supersede all prior agreements, arrangements and understandings
between the parties, whether written, oral or otherwise.

    Section 7.15.    Faxed Signatures. For purposes of this Agreement, a faxed
signature shall constitute an original signature.

    IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

"SELLER"

 

     /s/ Eric Lung

Eric Lung

                                 Number of shares:    5,000,000

 

"PURCHASER"

 

        /s/ Justin Laniec

          Justin Laniec          

 

 

 

      